DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 10 September 2021, claims 1-20 remain pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 7-14 and 15-20, respectively, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,229,612 B2.
Regarding claim 7, the claim recites essentially the same invention as in that of claim 1 of the ‘612 patent, except that claim 7 further recites “receiv[ing] a student’s output for a programming assignment in the online course”. This limitation is recited in claim 2 of the ‘612 patent, and therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to modify claim 1 of the ‘612 patent by including this limitation, to obtain predictable results of taking in a student’s assignment for grading by the system.
Regarding claim 15, aside from slight differences in wording, the claim recites essentially the same invention as in that of claim 1 of the ‘612 patent. 


Response to Arguments
5.	Applicant’s arguments and corresponding amendments with respect to the section 103 rejection of claims 7-20 have been fully considered and are persuasive.  The section 103 rejection of the claims has been withdrawn. 

6.	Applicant's arguments with respect to the potential rejoinder of claims 1-6 have been fully considered but they are not persuasive. Applicant argues that, should the application be amended to overcome the double patenting rejection of claims 7-20, claims 1-6 should be rejoined and examined based on linking claim 8. However, in accordance with MPEP § 821.04, unelected claims will not be eligible for rejoinder unless they depend from an allowable claim, or otherwise include all of the limitations of an allowable claim. While claim 8 recites limitations of unelected claim 1, parent claim 7 recites additional limitations that are not recited in claim 1, such as determining that the custom grader application violates a predetermined criterion, and modifying and storing the custom grader application. In order to be eligible for rejoinder, claims 1-6 must depend from claim 7 or 15 or be amended to include all of the limitations thereof. See MPEP § 821.04. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715